DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…the object pending testing comprises a first flexible circuit board and a second flexible circuit board…”
“…a fixing plate disposed on the supporting base, wherein a side of the fixing plate is pivotally connected to the supporting base and…
“…wherein the object pending testing is clamped between the first upper surface and the bottom surface, and the pull force testing equipment pulls the second flexible circuit board of the object pending testing through the via hole.”
(as in claims 1, 11, and 16)

Although CN201965082 (listed on Applicant’s 05-31-2020 IDS) discloses a supporting base, a fixing plate, and pull testing a circuit board by pulling through a via hole, CN201965082 does not disclose at least the features quoted above.  In addition, although CN206348259 (listed on Applicant’s 01-30-2020 IDS) discloses testing a first and second FCBs, it is not clear how CN201965082 would be modified by CN206348259 so that the “the object pending testing is clamped between the first upper surface and the bottom surface, and the pull force testing equipment pulls the second flexible circuit board of the object pending testing through the via hole” as required by the claims (since both circuit boards would be clamped by the jig of CN201965082 – the step of pulling the second FCB from the first seems to require impermissible hindsight ).  Also, such a combination would not meet the claim limitation that “a side of the fixing plate is pivotally connected to the supporting base”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852